PER CURIAM:
This is an appeal from the decision of the Trademark Trial and Appeal Board sustaining the opposition by appellee Marriott Corporation to appellant’s application1 for registration of the following composite service mark for drive-in restaurant services:



Appellee opposes registration of appellant’s mark on the basis of likelihood of confusion with its registered mark BIG BOY, for hamburgers.2 There is no question of priority, the sole issue being likelihood of confusion. While appellee also relied on use and registration of another mark3 in its notice of opposition, it apparently dropped that reliance before the board, and in our view reliance on that mark is unnecessary.
We are of the opinion that the issues are adequately set forth and dealt with in the opinion of the Trademark Trial and Appeal Board, which appears at 165 USPQ 642 (1970). For the reasons stated therein, the decision is affirmed.
Affirmed.

. Serial No. 263,131, filed January 23, 1967.


. Registration No. 574,742, registered May 19, 1953.


. Registration No. 561,430, registered July 15, 1952.